Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 09/11/2020.
Claims 15-22 are currently pending.
Claims 19-22 are rejected.
Claims 15-18 are allowed.
Claims 15 and 19 are independent claims.

Claim Objection
6. 	Claim 19 is objected to because of the following informalities: “the CU-CP” in line 2 should be “the CU-UP”.  Appropriate correction is required.
7. 	Claim 20 is objected to because of the following informalities: “the CU-CP” in line 1 should be “the CU-UP”.  Appropriate correction is required.
8. 	Claim 21 is objected to because of the following informalities: “the CU-CP” in line 1 should be “the CU-UP”.  Appropriate correction is required.
9. 	Claim 22 is objected to because of the following informalities: “the CU-CP” in line 1 should be “the CU-UP”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
10. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11. 	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because there is no corresponding structure for the central unit user plane (CU-UP).
12. 	Claims 20-22 depend on claim 19, thus they are rejected for the same reason.

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILL W LIN/Primary Examiner, Art Unit 2412